                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147-NLH-KMW

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                  Defendants.


APPEARANCES:

Gurbir S. Grewal, Attorney General of New Jersey
Kai W. Marshall-Otto, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, NJ 08625
     Attorneys for DOC Defendants

HILLMAN, District Judge

     WHEREAS, Plaintiff Kaseem Ali-X has filed a civil complaint

alleging that his legal mail was opened outside of his presence

between May 24, 2010 and September 20, 2011 while he was

incarcerated at South Woods State Prison, see ECF No. 11; and

     WHEREAS, Defendants filed a Motion for Summary Judgment on

May 24, 2019, see ECF No. 89; and

     WHEREAS, after the Court extended the time to oppose the

motion, Plaintiff filed his opposition on November 13, 2019, see

ECF No. 96; and

     WHEREAS, Defendants have requested an additional thirty
(30) days to file their reply papers, see ECF No. 97,

     THEREFORE, IT IS on this   21th    day of November, 2019

     ORDERED that Defendants’ request for an extension to file

their reply papers (ECF No. 97) is granted as modified.   The

reply papers are due no later than December 6, 2019; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
